      Case 1:19-cv-12234-TLL-PTM ECF No. 1 filed 07/29/19                 PageID.1      Page 1 of 5




 1                                 UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MICHIGAN
 2
                                         BAY CITY DIVISION
 3

 4    JOHN BONE,                                     )
                                                     )
 5                       Plaintiff,                  ) PLAINTIFF’S COMPLAINT AND
                                                     ) DEMAND FOR JURY TRIAL
 6                        – vs –                     )
                                                     )
 7    GC SERVICES, LP,                               )
                                                     )
 8
                        Defendant.                   )
 9

10
            NOW COMES Plaintiff, JOHN BONE (“Plaintiff”), through her attorneys, hereby
11
     alleges the following against Defendant, GC SERVICES, LP (“Defendant”):
12
                                           Nature of the Action
13
         1. This action is brought by Plaintiff pursuant to the Fair Debt Collection Practices Act, 15
14
            U.S.C. § 1692 et seq. (“FDCPA”).
15

16
         2. The Michigan Collection Practices Act, Mich. Comp. Laws § 445.252 et seq. (MCPA).
17
                                                  Parties
18

19
         3. Plaintiff is a natural person residing, in the city of Oscoda, County of Oscoda, Michigan

20          and is otherwise sui juris.

21       4. Plaintiff is allegedly obligated to pay a debt and is a consumer as defined by 15 U.S.C. §

22          1692a(3).

23       5. Defendant is a Limited Partnership conducting business in the state of Michigan, and has
24
            its principal place of business in Houston, Texas.
25


                                                    -1-

                                          PLAINTIFF’S COMPLAINT
     Case 1:19-cv-12234-TLL-PTM ECF No. 1 filed 07/29/19                  PageID.2     Page 2 of 5



      6. Defendant is a debt collector as defined by 15 U.S.C. § 1692a(6), and sought to collect a
 1
          consumer debt from Plaintiff.
 2

 3    7. Defendant acted though its agents, employees, officers, members, directors, heirs,

 4        successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers.

 5                                     Jurisdiction and Venue

 6     8. Defendant conducts business in the state of Michigan and therefore personal jurisdiction
 7        is established.
 8
       9. Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states that such
 9
          actions may be brought and heard before “any appropriate United States district court
10
          without regard to the amount in controversy.”
11
       10. Venue is proper in the United States District Court Eastern District of Michigan
12
          pursuant to 28 U.S.C § 1391(b) because Defendant resides within this District and a
13
          substantial part of the events or omissions giving rise to the herein claims occurred
14
          within this District.
15

16                                        Factual Allegations

17     11. On or around February 8, 2018, Defendant placed a collection call to Plaintiff seeking

18        and demanding payment for an alleged consumer debt.

19     12. Plaintiff’s alleged debt arises from transactions for personal, family, and household
20        purposes.
21
       13. Defendant called Plaintiff’s telephone number at (630) XXX-0895.
22
       14. On or around February 8, 2018, Defendant left a voicemail message on Plaintiff’s sons
23
          voicemail.
24

25


                                                  -2-

                                       PLAINTIFF’S COMPLAINT
     Case 1:19-cv-12234-TLL-PTM ECF No. 1 filed 07/29/19                    PageID.3    Page 3 of 5



       15. In the voicemail message, Defendant failed to meaningfully disclose the company's
 1
          name or the nature of the call or state that the call was from a debt collector.
 2

 3     16. In the voicemail message, Defendant directed Plaintiff to call back telephone number

 4        (800) 926-3136, which is a number that belongs to Defendant.

 5     17. In the voicemail message, Defendant failed to disclose the purpose of its call was to

 6        collect a debt allegedly owed by Plaintiff.
 7     18. Defendant is using false, deceptive and misleading means in connection with attempting
 8
          to collect a debt by not identifying the purpose of its phone calls or that they are an
 9
          attempt to collect a debt.
10
                                       FIRST CAUSE OF ACTION
11
                DEFENDANT VIOLATED THE FDCPA 15 U.S.C. § 1692 et seq.
12
       19. Plaintiff repeats and incorporates by reference into this cause of action the allegations set
13
          forth above at Paragraphs 1-18.
14
       20. Defendant’s violations of the FDCPA include, but are not limited to, the following:
15

16       a. Defendant violated §1692(d) of the FDCPA by engaging in conduct of which the

17           natural result is the abuse and harassment of the Plaintiff;

18       b. Defendant violated §1692(d)(6) of the FDCPA by placing a telephone call without

19           meaningful disclosure of its identity;
20       c. Defendant violated §1692(e) of the FDCPA by any other false, deceptive, or
21
             misleading representation or means in connection with the debt collection; and
22
         d. Defendant violated §1692(e)(11) of the FDCPA by failing to contain the
23
             warning: This is an attempt to collect a debt… communication is from a debt
24
             collector.
25


                                                   -3-

                                         PLAINTIFF’S COMPLAINT
     Case 1:19-cv-12234-TLL-PTM ECF No. 1 filed 07/29/19                  PageID.4      Page 4 of 5



                                   SECOND CAUSE OF ACTION
 1
      DEFENDANT VIOLATED THE MCPA, MICH.COMP. LAWS § 445.252(e) et seq.
 2

 3     21. Plaintiff repeats and incorporates by reference into this cause of action the allegations

 4        set forth above at Paragraphs 1-20.

 5     22. Defendant’s violations of the MCPA include, but are not limited to, the following:

 6       a. Defendant violated §445.252 by failing to comply with the statutory regulations
 7           contained within the FDCPA, 15 U.S.C. § 1692 et seq.
 8
                                       PRAYER FOR RELIEF
 9
       WHEREFORE, Plaintiff prays that judgment be entered against Defendant for the
10
          following:
11
                                     FIRST CAUSE OF ACTION
12
       23. Statutory damages of $1000.00 pursuant to 15 U.S.C. § 1692k;
13
       24. Reasonable attorneys’ fees, costs pursuant to 15 U.S.C. § 1692k; and
14
       25. Awarding such other and further relief as may be just, proper and equitable.
15

16                                  SECOND CAUSE OF ACTION

17     26. Declaratory judgment that Defendant’s conduct violated the Fair Debt Collection

18        Practices Act; 15 U.S.C. § 1692 et seq.

19     27. Statutory damages of $1000.00 pursuant to Mich. Comp. Laws §445.252;
20     28. Reasonable attorney’s fees, costs pursuant to the Michigan Collection Practices Act
21
          (“MCPA”), Mich. Comp. Laws §445.252; and
22
       29. Actual damages and compensatory damages according to proof at time of trial.
23
                                       JURY TRIAL DEMAND
24

25     30. Plaintiff demands a jury trial on all issues so triable.


                                                   -4-

                                        PLAINTIFF’S COMPLAINT
     Case 1:19-cv-12234-TLL-PTM ECF No. 1 filed 07/29/19    PageID.5    Page 5 of 5




 1                                     RESPECTFULLY SUBMITTED,

 2
         Dated: July 29, 2019          By: Jordan Z. Weiss
 3
                                          Jordan Z. Weiss
                                          Jordan Z. Weiss, PLLC
 4
                                          3200 Northwestern Hwy., Ste. 275
 5                                        Farmington Hill, MI 48334
                                          Tel: (248) 939-9979
 6                                        E: jordan@jzwesq.com
                                          Attorneys for Plaintiff JOHN BONE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                        -5-

                                PLAINTIFF’S COMPLAINT
